UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6853


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL CROMWELL, a/k/a Mike Tyson, a/k/a Mikey, a/k/a Charlie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:11-cr-00009-AWA-DEM-1)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Cromwell, Appellant Pro Se. John Farrell Butler, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Cromwell appeals the district court’s order denying his motion for a

sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub L. No. 115-391,

132 Stat. 5194. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Cromwell, No. 2:11-

cr-00009-AWA-DEM-1 (E.D. Va. filed May 16, 2019; entered May 17, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2